DETAILED ACTION
This Office Action is in response to the application filed on 27 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominari et al. (US 9,905,638 B1; hereinafter Tominari).
In regards to claim 1, Tominari teaches a method of manufacturing a semiconductor device, comprising filling a concave portion formed on a surface of a substrate with a first film and a second film by performing: 
(a) forming the first film having a hollow portion using a first precursor so as to fill the concave portion formed on the surface of the substrate (figs. 2A, 3B-3C; col. 4/lns. 61-67, col. 5/lns. 1-14);
(b) etching a portion of the first film which makes contact with the hollow portion, using an etching agent (figs. 2B, 3D; col. 4/lns. 61-17, col. 5/lns. 1-14); and 
(c) forming the second film on the first film of which the portion is etched, using a second precursor (figs. 6C, 7C, and 8A), 
wherein (b) includes performing, a predetermined number of times: 
(b-1) modifying a portion of the first film using a modifying agent (e.g. by dopants (710)); and 
(b-2) selectively etching the modified portion of the first film using the etching 
agent (fig. 3D).
In regards to claim 15, Tominari teaches the limitations discussed above in addressing claim 1. Tominari further teaches the limitations wherein a molecular structure of the first precursor is identical to a molecular structure of the second precursor. and a material of the first film is identical to a material of the second film (fig. 6C; e.g. silicon-on-silicon epitaxial growth cycles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominari as applied to claim 1 above.
In regards to claim 2, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein (b-1) and (b-2) are performed n times where n is an integer of 2 or more, in (b-1), up to an (n-1)th time of performing (b-1), a portion of the first film, which is disposed above the hollow portion and does not make contact with the hollow portion, is modified, and in (b-2), tip to an (n-1)th time of performing (b-2), the modified portion of the first film, which is disposed above the hollow portion and does not make contact with the hollow portion, is selectively etched; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein (b-1) and (b-2) are performed n times where n is an integer of 2 or more, in (b-1), up to an (n-1)th time of performing (b-1), a portion of the first film, which is disposed above the hollow portion and does not make contact with the hollow portion, is modified, and in (b-2), tip to an (n-1)th time of performing (b-2), the modified portion of the first film, which is disposed above the hollow portion and does not make contact with the hollow portion, is selectively etched.
In regards to claim 3, Tominari teaches the limitations discussed above in addressing claim 2. Tominari does not appear to expressly state the limitations wherein in (b-2), up to the (n-1)th time of performing 30(b-2), the hollow portion is kept in a state of non-communication with an outside of the first film; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), up to the (n-1)th time of performing 30(b-2), the hollow portion is kept in a state of non-communication with an outside of the first film.
In regards to claim 4, Tominari teaches the limitations discussed above in addressing claim 2. Tominari does not appear to expressly state the limitations wherein in (b-1) of an nth time, the portion of the first film remaining within the concave portion, which makes contact with the hollow portion, is modified, and in (b-2) of the nth time, the modified portion of the first film remaining within the concave portion, which makes contact with the hollow portion, is selectively etched; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-1) of an nth time, the portion of the first film remaining within the concave portion, which makes contact with the hollow portion, is modified, and in (b-2) of the nth time, the modified portion of the first film remaining within the concave portion, which makes contact with the hollow portion, is selectively etched.
In regards to claim 5, Tominari teaches the limitations discussed above in addressing claim 4. Tominari does not appear to expressly state the limitations wherein in (b-2) of the nth time. the hollow portion becomes in communication with an outside of the first film; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2) of the nth time. the hollow portion becomes in communication with an outside of the first film.
In regards to claim 6, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein (b-1) and (b-2) are performed once, in (b-1), the portion of the first film which makes contact with the hollow portion is modified, and in (b-2), the modified portion of the first film which makes contact with the hollow portion is selectively etched; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein (b-1) and (b-2) are performed once, in (b-1), the portion of the first film which makes contact with the hollow portion is modified, and in (b-2), the modified portion of the first film which makes contact with the hollow portion is selectively etched.
In regards to claim 7, Tominari teaches the limitations discussed above in addressing claim 6. Tominari does not appear to expressly state the limitations wherein in (b-2), the hollow portion becomes in communication with an outside of the first film; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), the hollow portion becomes in communication with an outside of the first film.
In regards to claim 8, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein in (b-2), an etching agent having an etching rate of the modified portion of the first film that is higher than an etching rate of an unmodified portion of the first film is used as the etching agent; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), an etching agent having an etching rate of the modified portion of the first film that is higher than an etching rate of an unmodified portion of the first film is used as the etching agent.
In regards to claim 9, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein in (b-2), the etching is performed under a condition in which an etching rate of the modified portion of the first film is higher than an etching rate of an unmodified portion of the first film; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), the etching is performed under a condition in which an etching rate of the modified portion of the first film is higher than an etching rate of an unmodified portion of the first film.
In regards to claim 10, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein in (b-2), an etching agent for etching the modified portion of the first film without etching an unmodified portion of the first film is used as the etching agent; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), an etching agent for etching the modified portion of the first film without etching an unmodified portion of the first film is used as the etching agent.
In regards to claim 11, Tominari teaches the limitations discussed above in addressing claim 1. Tominari does not appear to expressly state the limitations wherein in (b-2), the etching is performed under a condition in which the modified portion of the first film is etched without etching an unmodified portion of the first film; however, Tominari teaches the limitations of performing cycles to selectively deposit and etch a trench fill material such that a void in the center of the trench fill material is exposed, wherein a top of the trench fill material not initially touching the void is removed and chamfered to expose the void for further deposition layers (col. 5/lns. 50-62; figs. 3 and 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari to have the limitations wherein in (b-2), the etching is performed under a condition in which the modified portion of the first film is etched without etching an unmodified portion of the first film.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominari as applied to claim 1 above, and further in view of Li (US 2016/0233105 A1; hereinafter Li).
In regards to claim 12, Tominari teaches the limitations discussed above in addressing claim 1. Tominari appears to be silent as to, but does not preclude, the limitations wherein in (b-1), the portion of the first film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the first film is selectively etched. Li teaches the limitations wherein in (b-1), the portion of the first film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the first film is selectively etched [0031]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari with the aforementioned limitations taught by Li to selectively oxidize a portion of a layer to control an etching profile (Li [0031]).
In regards to claim 13, Tominari teaches the limitations discussed above in addressing claim 1. Tominari appears to be silent as to, but does not preclude, the limitations wherein in (a), a silicon-based film is formed as the first film, in (b-1), a portion of the silicon-based film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the silicon-based film is selectively etched. Li teaches the limitations wherein in (a), a silicon-based film is formed as the first film, in (b-1), a portion of the silicon-based film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the silicon-based film is selectively etched [0031]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari with the aforementioned limitations taught by Li to selectively oxidize a portion of a layer to control an etching profile (Li [0031]).
In regards to claim 14, Tominari teaches the limitations discussed above in addressing claim 1. Tominari appears to be silent as to, but does not preclude, the limitations wherein in (a), a metal-based film is formed as the first film, in (b-1), a portion of the metal-based film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the metal-based film is selectively etched. Li teaches the limitations wherein in (a), a metal-based film is formed as the first film, in (b-1), a portion of the metal-based film is oxidized by using an oxidizing agent as the modifying agent, and in (b-2), the oxidized portion of the metal-based film is selectively etched [0031]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari with the aforementioned limitations taught by Li to selectively oxidize a portion of a layer to control an etching profile (Li [0031]).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominari in view of Miura (US 2016/0358794 A1; hereinafter Miura).
In regards to claim 16, Tominari teaches a substrate processing apparatus, comprising: filling a concave portion formed on a surface of the substrate with a first film and a second film by performing: 
(a) forming the first film having a hollow portion using the first precursor so as to fill the concave portion formed on the surface of the substrate (figs. 2A, 3B-3C; col. 4/lns. 61-67, col. 5/lns. 1-14); 
(b) etching a portion of the first film which makes contact with the hollow portion, using the etching agent (figs. 2B, 3D; col. 4/lns. 61-17, col. 5/lns. 1-14); and 
(c) forming the second film on the first film of which the portion is etched, using the second precursor (figs. 6C, 7C, and 8A), 
wherein (b) includes performing, a predetermined number of times: 
(b-1) modifying a portion of the first film using the modifying agent (e.g. by dopants (710)); and 
(b-2) selectively etching the modified portion of the first film using the etching 
agent fig. 3D).
Tominari appears to be silent as to, but does not preclude, the limitations of a process chamber in which a substrate is processed: a precursor supply system configured to supply a first precursor and a second precursor into the process chamber, a modifying agent supply system configured to supply a modifying agent into the process chamber, an etching agent supply system configured to supply an etching agent into the process chamber; and a controller configured to control the precursor supply system, the modifying agent supply system, and the etching agent supply system so as to perform a process in the process chamber. Miura teaches the limitations of a process chamber in which a substrate is processed ([0008-0009], [0091-0094]); a precursor supply system configured to supply a first precursor and a second precursor into the process chamber ([0008-0009], [0091-0094]), a modifying agent supply system configured to supply a modifying agent into the process chamber ([0008-0009], [0091-0094]), an etching agent supply system configured to supply an etching agent into the process chamber ([0008-0009], [0091-0094]); and a controller configured to control the precursor supply system, the modifying agent supply system, and the etching agent supply system so as to perform a process in the process chamber [0071-0073]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari with the aforementioned limitations taught by Miura to control deposition and etch profiles of a layer (Miura [0006]).
In regards to claim 17, Tominari teaches a process comprising filling a concave portion formed on a surface of a substrate with a first film and a second film by performing: 
(a) forming the first film having a hollow portion using a first precursor so as to fill the concave portion formed on the surface of the substrate (figs. 2A, 3B-3C; col. 4/lns. 61-67, col. 5/lns. 1-14); 
(b) etching a portion of the first film which makes contact with the hollow portion, using an etching agent (figs. 2B, 3D; col. 4/lns. 61-17, col. 5/lns. 1-14); and 
(c) forming the second film on the first film of which the portion is etched, using a second precursor (figs. 6C, 7C, and 8A), 
wherein (b) includes performing, a predetermined number of times: 
(b-1) modifying a portion of the first film using a modifying agent (e.g. by dopants (710)); and 
(b-2) selectively etching the modified portion of the first film using the etching 
agent (fig. 3D).
Tominari appears to be silent as to, but does not preclude, the limitations of a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus. Miura teaches the limitations of a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus [0073]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Tominari with the aforementioned limitations taught by Miura to control deposition and etch profiles of a layer (Miura [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812